DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear what the scope and meaning of limitation requiring “a bottom portion to extend through the opening”.  While the original written description and drawings include a portion of the nut which extends from one side of the unclaimed device through to the other, amendment of the claim includes limitations further defining portions of the nut and its relative dimensions not entirely described in the written description and/or claims.  It is not clear if only the portion of the nut that is shown to be within the opening of the device is referred to by the claim limitation ‘a bottom portion to extend through’, or only the portion which is shown on the lower side and not within the opening, or both portions.  A portion of the presently-disclosed nut that is shown within the opening of the device, i.e., ‘extends through’ appears to have the same diameter/circumference as the middle portion of the nut. Accordingly, it is not clear what portion(s) of the disclosed invention are referred to by the amended limitation.  
Clarification and/or correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 6,079,923 to Ross.
Ross ‘923 teaches limitations for a “captive screw” – as shown and described, “comprising: a screw” – the illustrated screw including 12,15, “a press fit nut to connect to an opening on a device and to accept the screw” – including 20 wherein reference describes ‘press fit’ mounting, “a bottom portion to extend through the opening” – Fig 5 of the reference is attached below and has been annotated by examiner to include 5 horizontal lines extending from the left side of the nut.  The axial extent of the nut corresponding to the space indicated as ‘b’ anticipates limitation, “a top portion” – including at least an axial portion of the nut above the space indicated as ‘middle’,  “a middle portion, wherein the middle portion is smaller in circumference than the top portion and the bottom portion” – including at least an axial portion of the nut with diameter smaller than a portion of the nut at space corresponding to ‘b’ wherein that axial portion of the nut corresponding to space ‘b’ has a configuration that is inherently capable of extending through an opening in an appropriate-dimensioned device including thickness of ‘a’ and ‘b’.

    PNG
    media_image1.png
    466
    636
    media_image1.png
    Greyscale

Reference discloses further limitations including “a sleeve” - 11, “including a sleeve retainer” – including the portion of sleeve overlapped with the nut as shown, “wherein the sleeve fits over the screw and the top and middle portions of the press fit nut, and wherein the sleeveis confiqured to be attached to the press fit nut via the sleeve retainer 12such that a bottom edge of the sleeve is configured to sit flush with the device” – the prior art is shown to have a configuration that is inherently capable to be arranged as recited with a device having thickness corresponding with space indicated as ‘a’ and ‘b’.  Inasmuch as a device having suitable dimensions to be arranged with the claimed nut and sleeve as recited is not required as part of the claimed invention, anticipatory prior art is not required to disclose same.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
As regards claim 2, reference teaches further limitation of “the sleeve includes frictions ribs on an inside wall to keep a bottom tip of the screw flush with the press fit nut” – the interior circumferential ribs of the sleeve that are located above and below the screw head as shown in Fig 2 for example and which retain the screw head in position as shown there anticipates limitation. 
As regards claim 3, reference teaches further limitation of “the press fit nut is an unthreaded nut” – as shown.  
As regards claim 4, reference teaches limitation of “the screw is a thumbscrew” – inasmuch as no particular geometry of structure is defined by the recitation of ‘thumb’ screw and one of ordinary skill in the art would recognize some inherent capability of the prior art screw head to be pressed by thumb for creating downward pressure and/or   frictional force for its rotation, the broad limitation cannot be relied on to patentably distinguish from the well known structure of the prior art.  
As regards claim 7, the reference teaches further limitation of “the protrusion of the sleeve is located along a bottom edge of a lower portion of the sleeve” – the lower end includes an inward-extending protrusion for engaging the outer contour of the nut. 
As regards claim 8, the reference teaches further limitation of “the lower portion of the sleeve is comprised of tabs” – at 17 as shown in Fig 1.  
As regards claim 9, the reference teaches further limitation of “each tab is adjacent to a gap” – at 9 as shown in Fig 1. 
As regards claim 10, the reference teaches further limitation of “each tab is flexible to allow the sleeve to fit over and lock onto the press fit nut” – one of ordinary skill in the art would recognize the inherent flexibility and functional capability as recited due to the geometry and arrangement.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6, and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 6,079,923 to Ross view of U.S. Pat. Application Publication No. 2011/0308065 to Wang. 
As regards claim 5, although the screw of Ross ‘923 includes a body, it is not shown to “includes protrusions around a head of the screw”.   Wang ‘065 for example discloses a similar arrangement wherein the screw is having teeth at 211 so as to define ‘protrusions’.  It would have been obvious to one of ordinary skill in the art to provide the screw head of Ross ‘923 with knurling protrusions as taught by Wang ‘065 for example in order to engage with complimentary recesses in the sleeve as taught by Wang ‘065 for example to ensure rotative engagement between the screw head and sleeve as well known in the art.
As regards claim 6, the protrusions of the screw head of Ross ‘923 as modified is inherently able to ‘prevent removal of the screw from the press fit nut” as broadly recited due to the geometry.
As regards claim 11, reference teaches limitation for a “captive thumbscrew” – as shown and described, “comprising: a thumbscrew” – including 12,15 as shown wherein no particular geometry of structure is defined by the recitation of ‘thumb’ screw,  regardless, one of ordinary skill in the art would recognize the inherent capability of the prior art screw head to be pressed by thumb for creating downward pressure and/or frictional force for its rotation whereby the broad limitation cannot be relied on to patentably distinguish from the well known structure of the prior art.
Although the screw of Ross ‘923 includes a body, it is not shown to be knurled, Wang ‘065 for example discloses a similar arrangement wherein the screw is knurled at 211.  It would have been obvious to one of ordinary skill in the art to provide the screw head of Ross ‘923 with knurling as taught by Wang ‘065 for example in order to ensure rotative engagement between the screw head and sleeve as well known in the art.
Ross ‘923 teaches further limitations of “a press fit nut, to connect to an opening on a device and to accept the thumbscrew, including: a bottom portion, to extend through the opening; a top portion; and a middle portion, wherein the middle portion is smaller in circumference than the top portion and the bottom portion” – including 20 as shown, described and otherwise discussed in greater detail herein above with respect to claim 1, “and a sleeve” – 11, “including a protrusion” – the lower inward-protruding end of the sleeve anticipates broad limitation, “wherein the sleeve fits over at least a 10portion of the body of the thumbscrew and the top and middle portions of the 11press fit nut and wherein the protrusion of the sleeve is confiqured to fit 12into the middle portion of to the press fit nutssuch that a bottom 13edqe of the sleeve is configured to sit flush with the device” – as shown, described and otherwise discussed in greater detail herein above.
As regards claim 12, although Ross ‘923 doesn’t disclose the screw head projecting from the sleeve, i.e., “the knurled head of the thumbscrew extends out of the top of the sleeve”, Wang ‘065 discloses a screw head that is knurled and extends out of its sleeve.  It would have been an obvious design choice or engineering expedient to provide the arrangement of screw and sleeve of ross ‘923 with a knurled head which extends out of the top of the sleeve as shown by Wang ‘065 in order to enhance tool access for example wherein such arrangement is equivalent to that disclosed by r?oss ‘923 and would not otherwise affect function of the arrangement.  
As regards claim 13, reference teaches limitation for a “the thumbscrew is toollessly installable in the press fit nut” – One of ordinary skill in the art would recognize that prior art sleeve is inherently capable to be pressed toward the nut portion to create frictional grip and to allow for installation.  The broad functional limitation does not clearly define structure of the claimed invention that might be relied on to patentably distinguish from the well known structure of the prior art.
As regards claim 14, reference teaches limitation for a “the press fit nut is configured to snap into the opening of the computing device” – One of ordinary skill in the art would recognize the inherent capability of the connecting structure of the nut to ‘snap’ into a suitable but unclaimed computer having resilient plate element with suitable sized opening to provide for its resilient flex around the relatively larger diameter of the leading end.  The broad limitation describing the capability or potential for its particular function with additional specific but unclaimed elements of an environment of intended use has not clearly defined the structure of the claimed captive screw which can be relied upon to patentably distinguish from the well known structure of the prior art having inherent capability to function as broadly recited.
As regards claim 15, reference teaches further limitation of “the protrusion of the sleeve fits into the middle portion of the press fit nut to lock the sleeve and thumbscrew to the press fit nut” – as shown and described. 
As regards claim 16, reference teaches further limitation of “the top of the sleeve is knurled” – obvious in view of Wang ‘065 as discussed herein above.  
As regards claim 17, Ross ‘923 teaches limitations for a “captive thumbscrew” – as shown and described, “comprising: 2a thumbscrew” -  including 12,15 as discussed herein above, “including a knurled head” – obvious in view of Wang ‘065 as discussed herein above with respect to claim 11, an extended middle section, and 3threads, “4a press fit nut” – including 20, “to connect to an opening on a device and to accept the 5thumbscrew, including: 6a bottom portion, to extend through the opening; 7a top portion; and 8a middle portion, wherein the middle portion is smaller in 9circumference than the top portion and the bottom portion” – as discussed herein above, “and 10a sleeve including a protrusion, wherein the sleeve fits over the 11extended middle section and threads of the thumbscrew and the top and middle 12portions of the press fit nut, and wherein the protrusion of the sleeve 13is configured to fit into the middle portion of the press fit nut ssuch that a bottom edqe of the sleeve is confiqured to sit flush with the device” – as discussed herein above. 

As regards claim 18, the combination of prior art as discussed herein above with respect to ‘knurling’ teaches further limitation of “the inner surface of the sleeve includes friction ribs to keep the thumbscrew from misalignment with the press fit 3nut” – the corresponding portions of the sleeve that engage with knurling of the head of the screw as modified. 

As regards clam 19, Ross ‘923 as relied on teaches further limitation of “the thumbscrew includes 2a portion at the head of the thumbscrew to allow for a screwdriver” – as shown. 
As regards clam 20, Ross ‘923 as relied on teaches further limitation of “the press fit nut is an 2 unthreaded nut” – as shown. 

Response to Arguments
Applicant's arguments have been fully considered but they are not entirely persuasive. Further limitations defining ‘circumference’ of portions of the nut are not described in the written description of the invention in the same detail now claimed.  The illustration of the invention includes a portion that extends through the opening is the same size as the middle portion of the nut whereby a more exact understanding of the disclosed scope is required for a proper interpretation of the claims.  
Although a portion of the nut shown on the opposite side of the disclosed but unclaimed device has a larger diameter than a small portion or ‘middle’ as well as another portion that is within the opening of the unclaimed device, no criticality for the relative dimensions are described whereby there is reasonable presumption the relative dimensions are incidental to the disclosed invention with exception of the middle portion being engage-able with the sleeve for its retention, and the nut including a portion which provides for its attachment with an unclaimed device having suitable-sized opening and thickness.  
It is noted that much like the presently disclosed sleeve and nut, the prior art sleeve and nut are explicitly shown to have a configuration that one of ordinary skill in the art would recognize to be inherently capable of arrangement as recited with a suitable but unclaimed opening in a suitable but unclaimed device whereby the limitation has not clearly further defined structure of the claimed captive screw that can be relied on to patentably distinguish from the well known structure of the prior art.
Although the presently-disclosed captive screw is shown to include different structure than the prior art that is disclosed to provide function, the particular geometry of any disclosed structural differences is not particularly pointed out in the claims in such manner as to patentably distinguish from the well known structure of the prior art in the same field of endeavor.  If prosecution is Continued, it is suggested that structure of the disclosed invention that is different from the prior art and important to any disclosed functionality and/or improvement from the prior art be more particularly pointed out in the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677